Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-9, 13, 15, 19-23, 27, 28, 32, and 33 are currently pending.  Claims 1, 3-9, 13, 15, 19-22, and 32 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 2, 23, 27, 28, and 33 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group I (claims 1, 3-9, 13, 15, 19-23, 32, and 33) in the reply filed on Jun. 5, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claims 2, 27, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the reply, applicants elected the following species: 
Markers: CD73 (expressed), CD3 (not expressed), where less than 50% of the cells express DC200
Cell source: No election made
Administration route: Intranasal
In the reply, applicants failed to identify the claims encompassing the elected invention (including the elected species).  Thus, the response to the restriction is incomplete (see par. #13 of the restriction dated 4/22/22).  Claims 23 and 33 are hereby withdrawn as being directed to nonelected species.  Claims 1, 3-9, 13, 15, 19-22, and 32 will be examined further on the merits of the claims.  

Drawings
Fig. 4 is objected to because it contains illegible text.  

Information Disclosure Statement
References lined-through on the information disclosure statement(s) were not considered because they were not provided.  

Specification (Abstract)
The abstract of the disclosure is objected to because the abstract is not adequately descriptive.  37 CFR  1.72(b) states that: "…The purpose of the abstract is to enable the United States Patent and Trademark Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure."  Insufficient information is currently provided in the abstract to provide an adequate overview of the invention.  A new abstract (150 words or less) is required that is sufficiently detailed as to provide general information about the precise nature of the invention to which the claims are directed.  New matter is not permitted in the revised abstract.  Correction is required.  See MPEP § 608.01(b).  The examiner suggests adding details about the specific type(s) of adherent stromal cells and the specific addiction(s) treated to the new abstract.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 13 recite the limitation "said 3D culture apparatus".  There is insufficient antecedent basis for this limitation in the claim as no 3D culture apparatus is recited in claim 1, from which claims 9 and 13 depend.  See MPEP § 2173.05(e).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 5, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over BERGLIND (Berglind, W. J., et al. J. Neurosci. (2009), 29(12); 3715-3719; on IDS) in view of CHEN (Chen, J., et al. Cell Transplant. (2013), 22; 871-879) and POLLOCK (Pollock, K., et al. Mol. Ther. (Epub Jan. 2016), 24(5); 965-977).  
Berglind reports on the infusion of brain-derived neurotrophic factor (BDNF) regarding cocaine-seeking behavior (i.e., addiction to a psychostimulant) (title; abstract).  Relapse to drug seeking during abstinence from cocaine is marked by reduced glutaminergic neurotransmission in animal models of addiction (Introduction).  Berglind teaches that BDNF prevents cocaine self-administration-induced reduction in basal extracellular glutamate as well as cocaine induced increases in extracellular glutamate levels (abstract; Introduction; Results, bridging cols. 1-2 on p. 3717; Discussion).  BDNF is able to stabilize cocaine-induced depression in prefrontal cortex (PFC) activity, restore glutaminergic tone in neurons involved in addictive behavior, and prevents relapse to cocaine seeking (Discussion, pgs. 3718-3719).  Berglind does not teach the use of placental adherent stromal cells.  
Chen reports on the neuroprotective effect of human placenta-derived adherent stromal cells (ASCs) (title; abstract).  Chen teaches that human placenta-derived adherent stromal cells are mesenchymal like stem cells (MSCs) isolated from postpartum human placenta (abstract; Introduction).  Chen teaches that in contrast to bone marrow derived stromal cells, placental-derived stromal cells are easy to isolate and large amounts of these cells can be obtained in culture.  Allogeneic placental-derived adhesive stromal cells provide an off-the-shelf supply of therapeutic cells that would need no histocompatible tissue matching and are considerably more convenient to use than BM or adipose-derived MSC.  Further, these cells are safe and possess potent immune-suppressive properties.  See the Introduction, pgs. 871-872 and Materials and Methods.  Chen teaches treatment with human placenta-derived ASCs increased BDNF levels compared to controls (Fig. 4; Discussion; p. 877).  
Similarly, Pollock reports on the utility of human MSCs engineered to overexpress BDNF (title; abstract).  Pollock teaches that effective delivery of BDNF for neurological disorders remains a challenge (p. 965).  Pollock teaches that MSCs are a viable delivery platform for BDNF since they are known to secrete a variety of neurotrophic and other factors that reduce inflammation, apoptosis, enhance connections between neurons, and reduce cell toxicity.  In addition, MSCs do not require immunosuppression following allogeneic transplantation, and have a strong, demonstrable safety profile in clinical trials (p. 966, 1st col.).  Pollock teaches the engineered MSCs were suitable for delivery of BDNF to the brain (abstract; Figs. 2, 4, 7, 8; Discussion).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer human placenta-derived adherent stromal cells to treat an addiction, for example addiction to a psychostimulant such as cocaine.  One would have been motivated to do so with a high expectation of success since it is known that administration of human placenta-derived adherent stromal cells increased BDNF levels in the brain (per Chen) and since BDNF is able to stabilize cocaine-induced depression in prefrontal cortex (PFC) activity, restore glutaminergic tone in neurons involved in addictive behavior, and prevents relapse to cocaine seeking (per Berglind).  Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to implant such cells engineered to overexpress BDNF (per Pollock).  One would have a high expectation of success since MSCs are a known delivery platform for BDNF, secrete a variety of neurotrophic and other factors that reduce inflammation, apoptosis, enhance connections between neurons, and reduce cell toxicity, do not require immunosuppression following allogeneic transplantation, and have a strong, demonstrable safety profile in clinical trials.  One would have been motivated to use human placenta-derived adherent stromal cells since placental-derived stromal cells are easy to isolate and large amounts of these cells can be obtained in culture, provide an off-the-shelf supply of therapeutic cells that would need no histocompatible tissue matching, and are considerably more convenient to use than BM or adipose-derived MSC.  

Claims 1, 3-9, 15, and 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over BERGLIND (Berglind, W. J., et al. J. Neurosci. (2009), 29(12); 3715-3719; on IDS) in view of CHEN (Chen, J., et al. Cell Transplant. (2013), 22; 871-879), POLLOCK (Pollock, K., et al. Mol. Ther. (Epub Jan. 2016), 24(5); 965-977), and ABERMAN (US 2013/0039892; Pub. Feb. 14, 2013).  
The teachings of Berglind, Chen, and Pollock are presented supra, and are incorporated herein.  These references do not teach administering ASCs from different donors and are silent as to 3D culture and the markers expressed by the ASCs.  
Regarding claims 3-4, Aberman discloses compositions and methods comprising ASCs obtained from at least two different donors (title; abstract).  Aberman specifically teaches that the ASCs may be from at least three donors with different HLA-A or HLA-B genotypes ([0008]-[0009]).  Further, the ASCs from different donors may be administered separately, and can be administered in a treatment course in which the aliquots are separated by weeks or months ([0008], [0095]-[0096]).  
Regarding claims 6-7 and 9, Aberman teaches culturing the ASCs in 3D culture using a bioreactor ([0006]; claims 39-40).  
Regarding claim 8, Aberman teaches both 2D and 3D culture ([0006], [0008], [0039]; claims 32, 37, 39).  Combining two known cell culture techniques amounts to no more than combining prior art elements according to known methods to yield predictable results, and is considered obvious in the absence of new or unexpected results.  Note that MPEP § 2144.04(IV)(C) states that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  
Regarding claims 19-21, Aberman teaches that placental derived MSCs exhibit markers common to other MSCs such as CD73 (elected species) ([0004], [0006], [0037]; claims 8, 45).  Further, Aberman teaches the ASCs are negative for markers such as CD3 (elected species) ([0006], [0009], [0038]; claims 10, 47).  
Regarding claim 22, Aberman teaches that the ASCs are negative for markers such as CD200 ([0006], [0009], [0038]; claims 10, 47).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer human placenta-derived adherent stromal cells from different donors as taught by Aberman.  One would have been motivated to do so since Aberman teaches that doing so provides new and useful cell compositions and methods for therapeutic applications.  Further, it would have been prima facie obvious to use the cell culture techniques and placental MSCs having the marker profiles taught by Aberman.  

Claims 1, 5, 15, and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over BERGLIND (Berglind, W. J., et al. J. Neurosci. (2009), 29(12); 3715-3719; on IDS) in view of CHEN (Chen, J., et al. Cell Transplant. (2013), 22; 871-879), POLLOCK (Pollock, K., et al. Mol. Ther. (Epub Jan. 2016), 24(5); 965-977), and DONEGA (Donega, V., et al. PLOS One (2014), 9(11); e112339).  
The teachings of Berglind, Chen, and Pollock are presented supra, and are incorporated herein.  These references do not teach intranasal administration.  However, intranasal administration of MSCs was known before the effective filing date of the claimed invention.  
For example Donega reports on intranasal administration of human MSCs to treat brain injuries in vivo (title; abstract).  Donega teaches MSCs are a valuable therapeutic tool for various pathologies due to low immunogenicity (Introduction).  Donega teaches that human MSCs expressing CD73 enter the brain and provide neuroregenerative effects (Results; pgs. 4-5; Discussion; Figs. 3-5; Conclusions).  Donega concludes that intranasal delivery is an efficient delivery route for human MSCs, and may be more efficient than other systemic routes (pgs. 6-7).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer human placenta-derived adherent stromal cells by the intranasal route.  One would have been motivated to do so with a high expectation of success since Donega establishes this route as an efficient means to deliver human MSCs, which may be more efficient than systemic routes.  

Claims 1, 5, 13, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over BERGLIND (Berglind, W. J., et al. J. Neurosci. (2009), 29(12); 3715-3719; on IDS) in view of CHEN (Chen, J., et al. Cell Transplant. (2013), 22; 871-879), POLLOCK (Pollock, K., et al. Mol. Ther. (Epub Jan. 2016), 24(5); 965-977), and YU (Yu, Y., et al. Appl. Biochem. Biotechnol. (2009), 159; 110-118).  
The teachings of Berglind, Chen, and Pollock are presented supra, and are incorporated herein.  These references do not teach microcarriers.  However, the use of microcarriers would have been obvious to anyone of skill in the art.  
For instance, Yu reports on expansion of human placenta derived MSCs (hPDMSCs) in a bioreactor (title; abstract).  Yu teaches the high demand for hPDMSCs for therapeutic applications requires production of large numbers of well-characterized cells under well-controlled conditions (abstract).  Yu teaches the use of microcarriers (e.g., Cytodex) in 3D culture apparatus, and found that proliferation of hPDMSCs using microcarriers in bioreactors was significantly more effective than in T-flasks (Materials and Methods; pgs. 114-115; Fig. 4; Discussion, p. 117).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used microcarriers in a bioreactor to expand human placenta-derived adherent stromal cells.  One would have been motivated to do so with a high expectation of improving efficiency of the cell culture (per Yu).  

Conclusion
Claims 1, 3-9, 13, 15, 19-22, and 32 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658